Citation Nr: 1416592	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  06-14 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for chronic low back strain, rated 20 percent prior to February 28, 2003, and 40 percent from February 28, 2003.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1980.

This case is before the Board of Veteran' Appeals (Board) on appeal from an April 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran provided testimony on the issue of entitlement to an evaluation in excess of 40 percent for her service-connected chronic low back strain before a Decision Review Officer at the Cleveland RO in December 2006.  A transcript of that hearing is of record.

Although the Veteran requested a Board hearing in her May 2006 VA Form 9 (regarding the issue of entitlement to an evaluation in excess of 40 percent for chronic low back strain), she later submitted statements in July 2010 and August 2010 indicating her wish to withdraw her request for a Board hearing.  The evidence does not reflect that the Veteran has requested another Board hearing; therefore, the Board hearing request is deemed withdrawn.

Historically, the Board notes that in the April 1998 rating decision, the RO denied a rating in excess of 10 percent for chronic lumbar strain.  The Veteran appealed the decision and in August 2000, the Board remanded the claim.  Thereafter, a December 2000 rating decision granted an increased rating of 20 percent for chronic low back strain, effective November 17, 2007, the date of receipt of the claim for increase.  In the January 2001 letter notifying the Veteran of the December 2000 rating decision, and in the December 2000 rating decision itself, the RO informed the Veteran that the December 2000 rating decision granting an increased rating of 20 percent satisfied the Veteran's appeal because she had, in a May 1999 statement, limited her appeal of the increased rating issue by indicating that she was seeking a 20 percent rating for this disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  The January 2001 notice letter further indicated that the appeal was resolved and that no further action would be taken on her substantive appeal.  However, the Board finds that, with resolution of doubt in the Veteran's favor, the Veteran's May 1999 statement is not sufficient to constitute an express intent to limit the appeal such that VA was not required to consider entitlement to all available ratings for the service-connected low back disability.  Moreover, the Veteran never expressly withdrew her appeal with regard to the April 1998 rating decision. 

During the pendency of the appeal, an August 2003 rating decision further increased the evaluation for chronic low back strain from 20 percent to 40 percent, effective, February 28, 2003.  A May 2005 rating decision denied an evaluation in excess of 40 percent for chronic low back strain. 

In a November 2010 decision, the Board denied an evaluation in excess of 40 percent for chronic low back strain.  The Board also denied an initial evaluation in excess of 10 percent for right L5 radiculopathy, and denied entitlement to an allowance for an automobile and adaptive equipment or for adaptive equipment only.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in August 2011.  The Joint Motion stated in pertinent part that the Veteran was no longer pursuing her appeal of her claims for an initial evaluation in excess of 10 percent for right L5 radiculopathy, or for an allowance for an automobile and adaptive equipment or for adaptive equipment only.  By Order dated in August 2011, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  Subsequently, in June 2012 and October 2012 the Board remanded the claim of entitlement to an evaluation in excess of 40 percent for chronic low back strain.  

Finally, in August 2013, the Board remanded the claim for increased evaluation for chronic low back strain, rated 20 percent prior to February 28, 2003, and 40 percent from February 28, 2003 for additional development.  Additionally, the Board remanded the claims for entitlement to an evaluation in excess of 50 percent for major depression, entitlement to service connection for bilateral pes planus and plantar fasciitis, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg disability and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle disability, for issuance of statements of the case (SOC).  Pursuant to the August 2013 Board remand, an SOC was issued as to the identified issues in March 2014.  A substantive appeal pertaining to these issues is not of record.  As such, the Board has no jurisdiction over those claims.  Additionally, with respect to the claim for an increased evaluation for major depression, in January 2014 correspondence, the Veteran and her representative withdrew the claim.  


FINDING OF FACT

On January 3, 2014, prior to the promulgation of a decision in the appeal, the Veteran provided notification, through her authorized representative, that withdrawal of her claim for an increased evaluation for chronic low back strain, rated 20 percent prior to February 28, 2003, and 40 percent from February 28, 2003, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an increased evaluation for chronic low back strain, rated 20 percent prior to February 28, 2003, and 40 percent from February 28, 2003, by the Veteran's authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2013).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2013).

In correspondence, received by VA on January 3, 2014, the Veteran, through her authorized representative, withdrew her appeal as to the issue of entitlement to an increased evaluation for chronic low back strain, rated 20 percent prior to February 28, 2003, and 40 percent from February 28, 2003.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to the issue of entitlement to an increased rating for a chronic low back strain.  Accordingly, it is therefore dismissed.


ORDER

The appeal for entitlement to an increased evaluation for chronic low back strain, rated 20 percent prior to February 28, 2003, and 40 percent from February 28, 2003, is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


